Name: Commission Regulation (EEC) No 52/82 of 11 January 1982 amending Regulation (EEC) No 2182/77 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: animal product;  food technology;  trade policy;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|31982R0052Commission Regulation (EEC) No 52/82 of 11 January 1982 amending Regulation (EEC) No 2182/77 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community Official Journal L 007 , 12/01/1982 P. 0011 - 0011 Finnish special edition: Chapter 3 Volume 14 P. 0193 Spanish special edition: Chapter 03 Volume 24 P. 0154 Swedish special edition: Chapter 3 Volume 14 P. 0193 Portuguese special edition Chapter 03 Volume 24 P. 0154 *****COMMISSION REGULATION (EEC) No 52/82 of 11 January 1982 amending Regulation (EEC) No 2182/77 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2182/77 (2), as last amended by Regulation (EEC) No 983/81 (3), laid down detailed implementing rules for the sale of frozen beef from intervention stocks for processing; whereas that Regulation sets coefficients for determining the quantity of frozen boned meat contained in a given quantity of preserves; Whereas in the case of preserves containing 20 % or more and less than 40 % meat it has emerged in practice that the quantity of meat required for the manufacture of certain products differs, for reasons outside the control of operators, from the quantity given by application of the coefficient set; whereas this situation is causing difficulties for a number of processing concerns; whereas it appears necessary therefore to allow the use of specific control procedures; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the period set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 1 (2) of Regulation (EEC) No 2182/77: 'If the quantity of meat required to manufacture a product of the type indicated at I.4 of the Annex differs markedly from the quantity given by application of the coefficient 0;30 specified for this type the competent authority may under the system of administrative supervision accept individual proof of the quantity of frozen meat required to manufacture the product, in cases where this is requested by the purchaser referred to in paragraph 1.' Article 2 This Regulation shall enter into force on 19 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 251, 1. 10. 1977, p. 60. (3) OJ No L 99, 10. 4. 1981, p. 30.